Case 14-19537        Doc 43     Filed 11/19/18     Entered 11/19/18 13:05:09          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-19537
         April T McNeal

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/23/2014.

         2) The plan was confirmed on 08/01/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/09/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/23/2016.

         5) The case was dismissed on 05/25/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 54.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,400.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-19537        Doc 43      Filed 11/19/18    Entered 11/19/18 13:05:09                 Desc         Page 2
                                                  of 3



 Receipts:

         Total paid by or on behalf of the debtor             $22,099.68
         Less amount refunded to debtor                          $930.20

 NET RECEIPTS:                                                                                   $21,169.48


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $4,000.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $1,002.53
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,002.53

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal       Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICASH LOANS LLC             Unsecured            NA         746.82           746.82          46.70        0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured      3,231.00       5,825.15         5,825.15        364.24         0.00
 COMED LEGAL REVENUE RECOVERY Unsecured            777.00      1,157.19         1,157.19          72.36        0.00
 COMENITY BANK                   Unsecured         212.00        212.19           212.19           0.00        0.00
 EXETER FINANCE CORP             Unsecured            NA           0.00             0.00           0.00        0.00
 EXETER FINANCE CORP             Secured       10,314.00       8,443.88         8,443.88      8,443.88    5,867.20
 ILLINOIS BELL TELEPHONE COMPAN Unsecured           80.00        246.29           246.29          15.40        0.00
 ILLINOIS DEPT OF REVENUE        Priority       1,116.00       1,119.49         1,119.49      1,119.49         0.00
 ILLINOIS DEPT OF REVENUE        Unsecured            NA         111.60           111.60           0.00        0.00
 INTERNAL REVENUE SERVICE        Priority       2,000.00            NA               NA            0.00        0.00
 MIDNIGHT VELVET                 Unsecured         249.00        249.21           249.21          15.58        0.00
 PEOPLES GAS LIGHT & COKE        Unsecured         900.00           NA               NA            0.00        0.00
 RIDGE MEDICAL CENTER            Unsecured         800.00           NA               NA            0.00        0.00
 RUSH MEDICAL CENTER             Unsecured         290.00           NA               NA            0.00        0.00
 SPORTS AUTHORITY                Unsecured         212.00           NA               NA            0.00        0.00
 COMCAST                         Unsecured         200.00           NA               NA            0.00        0.00
 BANK OF AMERICA                 Unsecured         295.00           NA               NA            0.00        0.00
 CAPITAL ONE                     Unsecured         336.00           NA               NA            0.00        0.00
 CITIBANK                        Unsecured         400.00           NA               NA            0.00        0.00
 CITY OF CHICAGO                 Unsecured         760.00           NA               NA            0.00        0.00
 T MOBILE                        Unsecured         600.00        427.92           427.92          26.76        0.00
 ZALUTSKY & PINSKI               Unsecured            NA       3,124.00         3,124.00        195.34         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-19537        Doc 43      Filed 11/19/18     Entered 11/19/18 13:05:09             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                            $8,443.88          $8,443.88           $5,867.20
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                           $8,443.88          $8,443.88           $5,867.20

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $1,119.49          $1,119.49              $0.00
 TOTAL PRIORITY:                                          $1,119.49          $1,119.49              $0.00

 GENERAL UNSECURED PAYMENTS:                             $12,100.37            $736.38              $0.00


 Disbursements:

         Expenses of Administration                             $5,002.53
         Disbursements to Creditors                            $16,166.95

 TOTAL DISBURSEMENTS :                                                                     $21,169.48


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/13/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
